Reversed and Remanded and Memorandum Opinion filed December 21, 2021.




                                     In The

                    Fourteenth Court of Appeals

                             NO. 14-19-00974-CV

              COASTAL DRYWALL SUPPLY, INC., Appellant

                                       V.
                   ROCKFORT BUILDERS LLC, Appellee

            On Appeal from the County Civil Court at Law No. 3
                          Harris County, Texas
                     Trial Court Cause No. 1122163

                         MEMORANDUM OPINION

      Appellant Coastal Drywall Supply, Inc. appeals the trial court’s summary
judgment in favor of appellee Rockfort Builders LLC. In one issue appellant
argues that the trial court erred in granting summary judgment because there were
material issues of fact remaining. We reverse and remand.
                        I.    PROCEDURAL BACKGROUND

       Appellant sued appellee for breach of contract, quantum meruit, and interest
under the “Prompt Payment Statute”; and appellant requested a lien foreclosure
and attorney’s fees.     Appellant allegedly sold appellee materials that were
incorporated into a residence in Houston. The value of the materials was alleged to
be $13,686.80. Appellee answered and asserted a general denial.

       Appellant moved for summary judgment on its claims for breach of contract
and “establishment and foreclosure of a lien.” In appellant’s summary judgment
motion, appellant argued that it could establish liability on its claims against
appellee and, as a result, was entitled to summary judgment without proving
damages. In the summary judgment motion, appellant purported to “waive all
causes of action and relief not requested in the Motion for Summary Judgment.”
In its prayer, appellant requested a judgment against appellee on its breach of
contract claim, a judgment on its lien foreclosure claim, pre and post-judgment
interest, attorney’s fees, costs of suit, and all other relief to which appellant was
entitled.   Appellant attached exhibits, including affidavits and invoices, to its
summary judgment motion. In one such affidavit, appellant’s president attested
that appellee owed appellant $13,686.80.

       Appellee filed a response to appellant’s motion and a “counter” motion for
summary judgment. In its response, appellee alleged that “fact issues exist” as to
the “amount or quantity” of material delivered to appellee and the “amount of
money, if any, owed” to appellant. In its counter motion for summary judgment,
appellee argued that because appellant “waived” all causes of action and relief not
requested in appellant’s motion for summary judgment, appellee was entitled to
summary judgment as a matter of law.



                                           2
      Appellant filed an amended motion for summary judgment, omitting the
paragraph “waiving” all causes of action and relief not requested in the summary
judgment motion and reasserting its request for summary judgment on appellant’s
claims for breach of contract and lien foreclosure. Appellee responded asserting
that even though appellant had amended its motion, the amendment was ineffective
to revoke the waiver. Appellee argued that appellant “has previously stipulated to
this Court that it has waived all of its claims for damages in this case. [Appellant]
cannot now rescind this waiver.” Appellee also argued that because appellant did
not file a response, appellee’s motion should be granted. Appellee further argued
that appellant’s motion should not be granted because genuine issues of material
fact exist as to appellant’s claims.

      The final judgment indicates that the trial court “heard and considered
[appellant’s] Motion for Summary Judgment and [appellee’s] Counter Motion for
Summary Judgment.” The trial court denied appellant’s motion, granted appellee’s
counter motion, and ordered that appellant take nothing from appellee. The trial
court further denied appellant’s request to establish and foreclose its lien.

                            II.    SUMMARY JUDGMENT

      Appellant argues that the trial court erred in granting summary judgment in
favor of appellee. Appellant argues it effectively rescinded its waiver by filing an
amended motion for summary judgment. Appellee argues that appellant did not
object to appellee’s evidence of appellant’s waiver and, therefore, did not preserve
any issue for appeal.      Appellee argues that because appellant “requested no
damages or any monetary relief,” appellant waived its claims for damages as a
matter of law.




                                           3
A.    General Legal Principles

      We review the trial court’s grant of a motion for summary judgment de
novo. Mann Frankfort Stein & Lipp Advisors, Inc. v. Fielding, 289 S.W.3d 844,
848 (Tex. 2009).     In reviewing either a no-evidence or traditional summary
judgment motion, we must take as true all evidence favorable to the non-movant
and draw every reasonable inference and resolve all doubts in favor of the non-
movant. M.D. Anderson Hosp. & Tumor Inst. v. Willrich, 28 S.W.3d 22, 23–24
(Tex. 2000) (per curiam); Haven Chapel United Methodist Church v. Leebron, 496
S.W.3d 893, 899 (Tex. App.—Houston [14th Dist.] 2016, no pet.).

      The party moving for a traditional summary judgment has the burden to
show that no genuine issue of material fact exists and that the movant is entitled to
summary judgment as a matter of law. Tex. R. Civ. P. 166a(c); Willrich, 28
S.W.3d at 23. To be entitled to traditional summary judgment, a defendant must
conclusively negate at least one essential element of each of the plaintiff’s causes
of action or conclusively establish each element of an affirmative defense. Am.
Tobacco Co., Inc. v. Grinnell, 951 S.W.2d 420, 425 (Tex. 1997). Evidence is
conclusive only if reasonable people could not differ in their conclusions. City of
Keller v. Wilson, 168 S.W.3d 802, 816 (Tex. 2005).

      “Waiver may be asserted as an affirmative defense against a party who
intentionally relinquishes a known right or engages in intentional conduct
inconsistent with claiming that right.” Trelltex, Inc. v. Intecx, L.L.C., 494 S.W.3d
781, 790 (Tex. App.—Houston [14th Dist.] 2016, no pet.). The elements of waiver
include (1) an existing right, benefit, or advantage held by a party; (2) the party’s
actual knowledge of its existence; and (3) the party’s actual intent to relinquish the
right, or intentional conduct inconsistent with the right. Ulico Cas. Co. v. Allied
Pilots Ass’n, 262 S.W.3d 773, 778 (Tex. 2008). “Waiver is ordinarily a question

                                          4
of fact, but when the surrounding facts and circumstances are undisputed, the
question becomes one of law.” Trelltex, Inc., 494 S.W.3d at 390–91.

B.    Analysis

      Appellee had the burden to show that it was entitled to summary judgment
as a matter of law on its affirmative defense of waiver. In its initial motion,
appellant purported to waive all “relief” not requested in its motion for summary
judgment. Appellee contended in the trial court that appellant waived any rights to
all monetary damages. Prior to the submission or hearing on the initial motion for
summary judgment in which appellant purported to waive relief, appellant filed an
amended motion for summary judgment and response to appellee’s motion for
summary judgment omitting the waiver of relief language.               Appellant also
continued to argue it was entitled to summary judgment on its claims for breach of
contract and foreclosure of its lien. Appellant attached affidavits attesting that
appellant was owed monetary damages.         Thus, appellant disputed that it had
waived such damages. We conclude this is sufficient to raise a fact issue regarding
appellant’s actual intent to relinquish its known right. See Gifford v. Old Rep. Ins.
Co., 613 S.W.2d 43, 46 (Tex. App.—Houston [14th Dist.] 1981, no writ.) (holding
controverting affidavit filed in response to summary judgment motion raised a fact
issue); see also Engel v. Pettit, 713 S.W.2d 770, 773 (Tex. App.—Houston [14th
Dist.] 1986, no writ) (holding affidavit sufficient to raise question of fact and
emphasizing that “the burden of establishing the lack of a genuine issue of material
fact is upon the movant, and all doubts are resolved against him.”).

      Further, in appellant’s initial summary judgment motion, appellant argued
that in order to be entitled to judgment appellant did not need to prove the amount
of monetary damages owed, only that such damages were incurred. Nevertheless,
appellant submitted evidence of its monetary damages in the form of invoices and

                                         5
affidavits both in its motion for summary judgment and response to appellee’s
motion for summary judgment. Appellant further argued in its initial motion for
summary judgment that there “is no genuine issue of material fact as to any
element of” its breach of contract claim. In its live petition, appellant sought
recovery of $13,686.80 from appellee’s purported breach of the contract. In the
prayer of appellant’s summary judgment motion, appellant asked the trial court to
enter judgment on its breach of contract claim.

      Appellee argues that appellant has failed to preserve error because appellant
did not object to appellee’s evidence in support of the motion. However, appellant
did not need to object to appellee’s evidence to preserve its right to appeal on
whether the trial court should have granted appellee’s summary judgment motion.
See Amedisys, Inc. v. Kingwood Home Health Care, LLC, 437 S.W.3d 507, 511
(Tex. 2014) (movant has burden to submit sufficient evidence to establish that it is
entitled to judgment as a matter of law; where movant fails to do so, burden does
not shift to non-movant and non-movant need not respond or present any
evidence).   Appellant’s argument on appeal is not dependent upon appellee’s
summary judgment proof. Instead, appellant submitted controverting affidavits
arguing it was entitled to damages and requesting relief from the trial court in the
form of summary judgment in its favor, thus raising a fact issue regarding its intent
to waive all claims and “relief not requested” in its initial motion for summary
judgment.

      We sustain appellant’s first issue.




                                            6
                                   III.   CONCLUSION

       The trial court erred in granting summary judgment in favor of appellee on
appellee’s motion for summary judgment.1              As a result, we reverse the final
judgment of the trial court granting summary judgment in favor of appellee and
remand this case to the trial court.




                                          /s/       Ken Wise
                                                    Justice



Panel consists of Justices Wise, Hassan, and Wilson.




       1
        We do not address the trial court’s denial of appellant’s motion for summary judgment
and express no opinion as to this ruling.

                                                7